DETAILED ACTION
This is response to Application 16/941,357 filed on 07/28/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 6, 11 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0206174 A1) in view of Wentink (US 2008/0273700 A1). 

1.    Regarding claims 1 and 16, Zhou teaches a multi-link device and method of data retransmission over multiple wireless links using a multi-link device (Zhou, Figure 1 and 12 Paragraphs [0051] and [0076] MPDU retransmitted on a different link from that which is was originally transmitted), the method comprising:
	Zhou teaches transmitting MPDU over a first wireless link and retransmission over a second wireless link (Paragraph [0076] and [0088] retransmit over different link).
	Zhou does not explicitly disclose transmitting an encrypted MPDU comprising an authenticated data portion over a first wireless link of the multi-link device; including a MAC header corresponding to the first wireless link in the authenticated data portion; and determining that the encrypted MPDU requires retransmission using the MAC header.
Wentink teaches transmitting an encrypted MPDU comprising an authenticated data portion over a first wireless link of the multi-link device (Wentink Paragraphs [0031] and [0040] BM frame, construct an AAD);
including a MAC header corresponding to the first wireless link in the authenticated data portion (Wentink Paragraphs [0040] and [0046] generate retransmitted frame relies on modifications to MAC header); and
determining that the encrypted MPDU requires retransmission using the MAC header (Wentink, Paragraphs [0010], [0031], and [0040]).


2.    Regarding claim 13, Zhou teaches A method of data retransmission over multiple wireless links using a multi-link device (Zhou, Paragraphs [0051] and [0076] MPDU retransmitted on a different link from that which is was originally transmitted), the method comprising:
transmitting an encrypted MPDU over a first wireless link of the multi-link device and retransmitting the encrypted MPDU over the second wireless link (Paragraph [0076] and [0088] retransmit over different link).
Zhou does not explicitly disclose modifying a MAC header of the encrypted MPDU to indicate that the encrypted MPDU is encrypted using MAC addresses of the first wireless link; and retransmitting the encrypted MPDU with a modified MAC header.
Wentink teaches modifying a MAC header of the encrypted MPDU to indicate that the encrypted MPDU is encrypted using MAC addresses of the first wireless link; and retransmitting the encrypted MPDU  with a modified MAC header (Paragraph [0010] MAC header modified; MAC addresses included in the MAC header modified).


3.    Regarding claims 2 and 17, Zhou in view of Wentink teaches, further comprising storing a plaintext MPDU of the encrypted MPDU (Zhou Figure 10 Paragraph [0116] plaintext MPDU).

4.    Regarding claim 3, Zhou in view of Wentink teaches further comprising re-encrypting the stored plaintext MPDU using the MAC header corresponding to the second wireless link of the MPDU in the authenticated data portion of the encrypted MPDU (Zhou Figure 10 Paragraphs [0076], [0088] and [0112] plaintext MPDU further encrypted; Wentink Paragraphs [0031] and [0040] BM frame, construct an AAD)

5.    Regarding claims 4 and 18, Zhou in view of Wentink teaches further comprising retransmitting a re-encrypted MPDU over the second wireless link (Zhou Figure 10 Paragraphs [0076], [0088] and [0112] plaintext MPDU further encrypted; MDPU retransmitted on a different link)

Regarding claims 5, 14, and 19, Zhou in view of Wentink teaches further comprising negotiating a link setup procedure with a peer wireless device (Zhou Figure 12 establish multi-link session; wireless devices).

7.    Regarding claim 7, Zhou in view of Wentink teaches, further comprising determining a method of retransmission of an MPDU on the second wireless link (Zhou Figure 10 Paragraphs [0076], [0088] and [0112] MDPU retransmitted on a different link).

8.    Regarding claim 8, Zhou in view of Wentink teaches wherein the determining that an encrypted MPDU requires retransmission comprises determining that a wireless link between peer devices is not available for MPDU transmission, and that a different wireless link between peer devices is available for MPDU transmission (Zhou Paragraph [0087] and [0088] improve transmission reliability; communication obstacles).

9.    Regarding claims 9 and 15, Zhou in view of Wentink teaches wherein the determining that an encrypted MPDU requires retransmission comprises determining that the multi-link device is transmitting delay sensitive data over the first wireless link and the second wireless link (Zhou Paragraph [0087] and [0088] improve transmission reliability; communication obstacles).

10.    Regarding claim 10, Zhou in view of Wentink teaches wherein the re-encrypting the plaintext MPDU for transmission over the second wireless link of the multi-link Zhou Figure 10)

11.    Regarding claim 12, Zhou in view of Wentink teaches wherein the lower layer comprises a MAC layer (Zhou Figure 10 MAC).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Seok (US 2016/0337783 A1)
Asterjadhi et al. (US 2014/0036775 A1)
Chu et al. (US 2020/0374802 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANE L LO/Primary Examiner, Art Unit 2466